—Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered September 17, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly revoked its promise of a more lenient disposition upon successful completion of a drug program and sentenced defendant to a prison term where defendant absconded from the assigned residential drug program after only two and one-half weeks, and remained at large for almost five months thereafter, notifying no one (People v Johnson, 254 AD2d 49). The court was not obligated to conduct a hearing, sua sponte, when defendant claimed for the first time at sentencing that he had been threatened by another participant in the program. Such a circumstance, even if true, would not excuse defendant’s conduct. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Buckley, JJ.